DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 2/09/2022.
Claim 5 has been amended and are hereby entered.
Claim 5 is currently pending and have been examined.
This action is made FINAL.
International Priority
Applicant’s ADS properly claims priority to JP 2017-234440, filed 12/06/2017.  JP 2017-234440 supports Claim 5 as presently drafted; as such, Claim 5 is granted an effective filing date of 12/06/2017.
Response to Applicant’s Arguments
Objections
	The previous objection to Claim 5 is obviated by the present amendment; therefore, it is withdrawn.
Claim Rejections – 35 USC § 112
	The previous 112(a) and (b) rejections of Claim 5 are obviated by the present amendment; therefore, they are withdrawn.
Claim Rejections – 35 USC § 101

Applicant’s argument misapprehends the terms “integrating into a practical application” and “meaningful activity” within the context of the 101 analysis, seemingly using the plain meanings thereof rather than their judicially defined meanings.  Specifically, Applicant asserts that the claim “imposes a significant and meaningful activity to the judicial exception, in this case setting prices for renting electric vehicles.”  This setting rental prices for electric vehicles is presently and has previously been categorized as reciting a judicial exception (particularly, the abstract ideas of certain methods of organizing human activity and mental processes).  As has previously been explained, an abstract idea may not integrate itself into a practical application.  Further, this functionality does not constitute a “significant and meaningful activity” within the context of the 101 analysis, but rather is part of the judicial exception which must be overcome by imposition of meaningful limits to meet the requirements of 101.  See MPEP 2106.04(d) and MPEP 2106.05 for more information on these terms and concepts.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first argues that the Kvamme reference does not disclose the limitation of “when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than at least one threshold value if the requested reservation cancellation is performed, the server is configured to set the estimate to be more expensive than the estimate set when the number is smaller In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  Secondly, the reasoning asserted for Applicant’s conclusion that Kvamme does not teach the above-quoted limitation likewise ignores that this is a 103 rejection, where Kvamme is used as modifying the primary reference of Jameel.  Specifically, Applicant’s provided reasoning is as follows:  “Kvamme, however, merely discloses reservations for a restaurant and does not disclose a rental for an electric vehicle.”  However, the Jameel reference is used to disclose reservations and cancellations for electric vehicles earlier in the claim, and as such, the system of Jameel modified by the specifically cited functionality of Kvamme does indeed disclose the above-quoted limitation.  Further, Applicant’s argument points to a distinction not explicitly present in the above-cited language (thus arguing that Kvamme does not disclose a feature for which it was never cited), and as such there was no need to recite Jameel in particular for the purposes of this limitation in isolation.  Had the claim language done so, Examiner would have cited back to earlier-cited passages of Jameel for this limitation in particular, as is done for several other previously presented and rejected limitations.  Despite this, Jameel is cited as disclosing part of this limitation specifically, and the so-cited passage of Jameel (¶ 0109, as well as those passages of Jameel cited earlier in the 
Applicant next argues that the Kihara reference does not disclose the limitation of “wherein when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than the threshold value if the requested reservation cancellation is performed, the reservation receiving device is configured to set the possible reservation period to be shorter than the possible reservation period set when the number is smaller than the at least one threshold value.”  This argument fails for essentially the same reasons as the previous argument; summarily, Applicant attacks a reference in isolation for a limitation which is rejected as being disclosed by a combination of references, thus constituting a spurious argument in the form of a piecemeal analysis of refernces.  In doing so, Applicant both argues that the Kihara reference fails to disclose the entirety of the limitation in question rather than the piece for which it is actually cited, and ignores the disclosure of the cited references in combination (as both previously and presently described in the 103 rejections).  Further, Examiner notes that Applicant’s argument merely reproduces a portion of the previous Kihara reference citation, and makes a conclusory statement that this incomplete reproduction fails to disclose the 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 5, the limitations of the user terminal transmits the created reservation information to the server via a user terminal communication device; wherein the server specifies the user using a user ID and obtains the reservation information and cancellation history information of the user; the server is configured to set a rental fee of the electric vehicle; wherein based on the reservation information and the cancellation history information of the user, the server is configured to set the rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users; when a reservation cancellation is requested by the user, the server is configured to set an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information; the server is configured to notify the set estimate to the user; the server is configured to perform a process for the reservation cancellation when the reservation 
Additionally, the limitations of the server is configured to set a rental fee of the electric vehicle; wherein based on the reservation information and the cancellation history information 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an electric vehicle in which a power storage device is mounted, the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a position of the vehicle via a global positioning system; a server including a processor, memory, a communication device, and a timer for counting date and time, the processor, the memory, the communication device, and timer are communicatively connected by a communication bus and with the communication device of the electric vehicle; a user terminal that creates reservation information in accordance with inputs from a user onto a touch panel display; wherein the cancellation history information includes information about a number of reservation cancellations having influence over additional reservations, each of the reservation cancellations having the influence over the additional reservations being one of a number of previous reservation cancellations to a scheduled time of start of utilization of the electric vehicle in an additional reservation is shorter than a predetermined period; a reservation receiving device; and wherein the at least one threshold value being three threshold values, with the first threshold being a number of hours, a second threshold being a number of hours great than the first threshold but less than twenty four hours, and a third 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jameel et al (PGPub 20130325521) (hereafter, “Jameel”) in view of Sakata et al (PGPub 20180216947, claiming priority to JP 2017013535 and JP 2017194894) (herafter, “Sakata”), Kvamme et al (PGPub 20130090959) (hereafter, “Kvamme”), Thye (PGPub 20160285785) (hereafter, “Thye”), Itakura (PGPub 20130253964) (hereafter, “Itakura”), Kihara (PGPub 20170206472) (hereafter, “Kihara”), and Agassi et al (PGPub 20090082957) (hereafter, “Agassi”).
Regarding Claim 5, Jameel discloses the following:
the server configured to set a rental fee of the vehicle (¶ 0013, 0038, 0045-0046; based on reservation request details including total reservation time, an estimated cost is presented);
the reservation information indicating that utilization of the vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users (¶ 0045, 0107, 0117; vehicles may be reserved for different time periods; vehicles may be updated with information for a plurality of reservations, including multiple utilization periods and drivers); and 
the server configured to notify the set estimate to the user (¶ 0109; "A warning or fee could be issued to a driver by a vehicle rental system implemented on server 110").  
Jameel does not explicitly disclose but Sakata does disclose wherein the rental vehicle is an electric vehicle in which a power storage device is mounted (¶ 0037, 0144, 0158; the vehicle may be an electrically powered vehicle comprising a battery to be charged).  Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara do not explicitly disclose but Agassi does disclose the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a position of the vehicle via a global positioning system (¶ 0085-0086, 0088-0093; Fig. 17; communication modules/interfaces, CPUs, memory storing programs, battery charge sensor, positioning system/module).  
Jameel additionally discloses a server including a processor, memory, and communication device (¶ 0160-0162; the system includes at least one instance of an integrated circuit (processor) coupled to an external memory and various peripherals, said peripherals potentially including devices for various types of wireless communication).  Neither Jameel nor Sakata nor Kvamme nor Thye explicitly disclose but Itakura does disclose the setting server 
Jameel additionally discloses a user terminal that creates reservation information in accordance with inputs from a user onto a touch panel display (¶ 0028, 0066, 0160-0162; Fig. 9; peripherals may include user interface devices such as a display screen including touch display screens or multitouch display screens; a vehicle rental inquiry is received by the server from a user computing device).
Jameel additionally discloses the user terminal transmits the created reservation information to the server via a user terminal communication device (¶ 0035, 0037, 0066; Fig. 1; the vehicle rental inquiry may be received by server from a user computing device).  
Jameel additionally discloses wherein the server specifies the user using a user ID (¶ 0040, 0064; Fig. 2A; a user must provide identifying information and authentication information such as an email address and password).  
Jameel additionally discloses wherein the server obtains the reservation information (¶ 0035, 0037, 0066; Fig. 1; the vehicle rental inquiry may be received by server from a user 
Jameel additionally discloses the server configured to set, based on reservation information, a rental fee of the vehicle (¶ 0013, 0038, 0045-0046; based on reservation request details including total reservation time, an estimated cost is presented).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the fee may be based on or changeable according to the cancellation history information of the user (¶ 0041, 0078; various types of fee alterations may be applied based on information about the guest and past reservations and transactions conducted by the guest).
Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose the limitation of the cancellation history information indicating a history of reservation cancellations by each of the users (¶ 0041, 0078; the record for each guest may also include one or more data fields for storing historical information; for example, information regarding prior reservations and transactions, including number of cancellations, may be stored).  
Jameel additionally discloses wherein when a reservation cancellation is requested by the user, the setting device is configured to set an estimate of the rental fee applied when the requested reservation cancellation would be granted (¶ 0109; driver cancels the reservation, resulting in a fee).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the requested reservation cancellation is reflected in the cancellation history 
Neither Jameel nor Sakata nor Kvamme explicitly disclose but Thye does disclose the server is configured to perform a process for the reservation cancellation when the reservation cancellation is confirmed by the user after the notification (¶ 0107-0111; after receiving an indication of the user’s confirmation of resource reservation cancellation, the resource server updates the state of the resource for the reservation period to reflect the reservation having been cancelled).
Jameel additionally discloses each of the reservation cancellations having the influence over additional reservations being one of a number of previous reservation cancellations such that a period from a time of the reservation cancellation to a scheduled time of start of utilization of the vehicle in an additional reservation is shorter than a predetermined period (¶ 0109; example determines that a cancellation influences a subsequent reservation when said subsequent reservation begins "later that day").  Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose wherein the cancellation history information includes said cancellations having influence over the next reservations (¶ 0041, 0078; the record for each guest may also include one or more data fields for storing historical information; for example, information regarding prior reservations and transactions, including number of cancellations, may be stored).
Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose when the number of previous reservation cancellations becomes larger than at least one threshold value 
Jameel additionally discloses the system further comprising a reservation receiving device configured to receive a reservation for renting of the vehicle with a utilization start time being set as a time subsequent to a current time by a possible reservation period (¶ 0038, 0045, 0098).  Jameel does not explicitly disclose but Sakata does disclose wherein the vehicle is an electric vehicle (¶ 0037, 0144, 0158).  
	Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein when the number of previous reservation cancellations becomes larger than the threshold value if the requested reservation cancellation is performed, the reservation receiving device is configured to set a penalty (¶ 0041, 0078).  Jameel additionally discloses wherein the cancellations have influence over an additional reservation; said penalty making a level of service smaller than when the number is smaller than the at least one threshold value (¶ 0109).  Neither Jameel nor Sakata nor Kvamme nor Thye nor Itakura explicitly disclose but Kihara does disclose wherein the level of service is a possible reservation period (¶ 0060, 0105; restricting the interval minimum value Q results in a smaller possible reservation period).
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0070, 0158-0159, the invention of Sakata is disclosed for use in a system for managing the reservation of vehicles such as that of Jameel.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the historical cancellation information and functionality of Kvamme with the system for managing the reservation of vehicles of Jameel and Sakata because Kvamme teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kvamme is disclosed for use in a system for managing the reservation of a service such as that of Jameel and Sakata.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cancellation confirmation functionality of Thye with the system for managing the reservation of vehicles of Jameel, Sakata, and Kvamme because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thye are applicable to the base device (Jameel, Sakata, and Kvamme), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the timer and apparatus KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Itakura are applicable to the base device (Jameel, Sakata, Kvamme, and Thye), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the possible reservation period modification of Kihara with the system for managing the reservation of vehicles of Jameel, Sakata, and Kvamme because Kihara teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kihara is disclosed for use in a system for managing the reservation of a service such as that of Jameel, Sakata, and Kvamme.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicle makeup of Agassi with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Agassi are applicable to the base device (Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara), the technical ability existed to improve the base device in the same way, 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190138950 – “Dynamic Travel Installment System in an Online Marketplace,” Bayer et al, which discloses a reservation system which determines fees based on the cancellation of a reservation
PGPub 20130275165 – “Apparatus and Method for Processing Information of a Search Result,” Udagawa, which discloses recording a cancellation history of a user, calculating a score therefrom, and taking actions based on said score
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628